Citation Nr: 1627111	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  09-01 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder, to include status post olecranon bursitis of the right elbow.

2.  Entitlement to service connection for a heart disorder (claimed as a chest condition).

3.  Entitlement to service connection for a respiratory disorder, to include bronchitis, and to include as due to an undiagnosed illness or a chronic multi-symptom illness.

4.  Entitlement to an initial compensable disability rating for onychosis of the left 2nd and 5th toenails and of the right 3rd and 5th toenails.

5.  Entitlement to higher initial disability ratings for scars, as a residual of status post fracture of the right great toe with open reduction internal fixation surgery, currently rated as noncompensable since December 1, 2005, and 10 percent since November 5, 2008.

6.  Entitlement to an initial disability rating in excess of 10 percent for vitiligo.

7.  Entitlement to an initial disability rating in excess of 10 percent for degenerative changes and degenerative joint disease of the left knee.

8.  Entitlement to higher initial disability ratings for contusion, impingement, and subluxation of the left shoulder, currently rated as noncompensable since December 1, 2005, 10 percent since November 5, 2008, and 20 percent since March 8, 2014.

9.  Entitlement to higher initial disability ratings for Bell's palsy of the right facial nerve, currently rated as noncompensable since December 1, 2005, and 10 percent since February 21, 2006.

10.  Entitlement to higher initial disability ratings for Bell's palsy of the left facial nerve, currently rated as noncompensable since December 1, 2005, 10 percent since September 24, 2007, and noncompensable since March 8, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to November 2005, to include service in Southwest Asia during the Persian Gulf War.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran filed a Notice of Disagreement (NOD) in January 2007.  The RO issued a Statement of the Case (SOC) in December 2008.  In January 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The RO issued additional rating decisions in December 2008 and March 2015, which increased the disability ratings for the left shoulder, the residual scars of a status post fracture of the right great toe, and the Bell's palsy.  The Veteran has continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In October 2012, the Veteran was afforded his requested Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.

In February 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the March 2015 Supplemental SOC (SSOC), additional pertinent evidence was added to the record.  In an October 2015 statement, the Veteran requested that the case be remanded for consideration by the AOJ of this new evidence.  However, in a subsequent December 2015 statement, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence.  Thus, the Board will consider the new evidence in the first instance and adjudicate the issues below.  38 C.F.R. §§ 20.800, 20.1304 (2015).

In January 2009, VA received the Veteran's Substantive Appeal concerning the denial of his claim of entitlement to service connection for plantar fascial fibromatosis and pes planus of the feet.  However, a subsequent March 2015 rating decision granted that claim.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of:  (1) entitlement to service connection for a right elbow disorder (claimed as status post olecranon bursitis of the right elbow); (2) entitlement to service connection for a heart disorder (claimed as a chest disorder); (3) entitlement to service connection for a respiratory disorder, to include bronchitis; (4) entitlement to an initial compensable disability rating for onychosis of the left 2nd and 5th toenails and of the right 3rd and 5th toenails; and, (5) entitlement to higher initial disability ratings for scars, residuals of status post fracture of the right great toe with open reduction internal fixation surgery, currently rated as noncompensable since December 1, 2005, and 10 percent since November 5, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's service-connected vitiligo is characterized by exposed and unexposed areas affecting the hands, arms, pubic area, and feet.

2.  Throughout the appeal period, the degenerative joint disease of the left knee with degenerative changes has been manifested by, at worst, flexion limited to 95 degrees and extension limited to 5 degrees with pain.

3.  From December 1, 2005, to November 4, 2008, the contusion, impingement, and subluxation of the left shoulder were manifested by normal X-rays and normal ranges of motion with subjective pain, weakness, and stiffness.

4.  From November 5, 2008, to March 7, 2014, the contusion, impingement, and subluxation of the left shoulder were manifested by normal X-rays and limited ranges of motion with pain, but was not manifested by malunion, recurrent dislocations, or fibrous union of the humerus.

5.  Since March 8, 2014, the contusion, impingement, and subluxation of the left shoulder have been manifested by flexion limited to 160 degrees with objective of painful motion beginning at 90 degrees, and abduction limited to 160 degrees with objective evidence of painful motion at 90 degrees, but was not manifested by fibrous union of the humerus.

6.  From December 1, 2005, to February 20, 2006, the Bell's palsy of the right facial nerve was incomplete, slight paralysis.

7.  Since February 21, 2006, the Bell's palsy of the right facial nerve has been manifested by incomplete, moderate paralysis.

8.  From December 1, 2005, to September 23, 2007, the Bell's palsy of the left facial nerve was manifested by incomplete, slight paralysis.

9.  From September 24, 2007, to March 7, 2014, the Bell's palsy of the left facial nerve was manifested by incomplete, moderate paralysis.

10.  Since March 8, 2014, the Bell's palsy of the left facial nerve has been manifested by incomplete, slight paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for vitiligo are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7823 (2015).

2.  The criteria for an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee with degenerative changes are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5003, 5010, 5260 (2015).

3.  The criteria for higher initial disability ratings for contusion, impingement, and subluxation of the left shoulder, currently rated as noncompensable since December 1, 2005, 10 percent since November 5, 2008, and 20 percent since March 8, 2014, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5003, 5019, 5201, 5202 (2015).

4.  The criteria for higher initial disability ratings for Bell's palsy of the right facial nerve, currently rated as noncompensable since December 1, 2005, and 10 percent since February 21, 2006, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.124a, DC 8207 (2015).

5.  The criteria for higher initial disability ratings for Bell's palsy of the left facial nerve, currently rated as noncompensable since December 1, 2005, 10 percent since September 24, 2007, and noncompensable since March 8, 2014, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(1)(b), 4.1, 4.3, 4.7, 4.124a, DC 8207 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The issues arise from the Veteran's disagreement with the initial ratings assigned following the grants of service connection.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on the downstream elements of these claims.  See 38 C.F.R. § 3.159(b)(3)(1).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess, 19 Vet. App. at 490-491; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in June 2005 before the grants of service connection was legally sufficient, VA's duty to notify for these appeals is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service VA and Army Community Hospital treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disabilities currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran was afforded VA examinations in November 2008 and March 2014, and the reports of those evaluations contain all findings needed to properly evaluate his disabilities.  38 C.F.R. § 4.2 (2015).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disabilities since the most recent VA examinations in March 2014.  Thus, there is no duty to provide further medical examinations on the initial rating claims on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Furthermore, the Veteran was afforded a Board hearing in October 2012.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issues as shown on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative.  The VLJ noted the elements of the claims that were lacking to substantiate the claims for benefits.  The VLJ and representative asked the Veteran questions regarding these elements of the claims.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its February 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for additional VA examinations, which he had in March 2014.  The remand also directed the AOJ to provide the Veteran with proper Dingess notice, which was provided in February 2013 and May 2014 letters to the Veteran.  Finally, the remand also directed the AOJ to readjudicate the Veteran's claims, which was accomplished in the March 2015 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Initial Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2015).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, at 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

A.  Vitiligo

The Veteran is in receipt of a 10 percent disability rating under 38 C.F.R. § 4.118, DC 7823 for his vitiligo.

Under DC 7823, the maximum evaluation of 10 percent is assigned for vitiligo affecting exposed areas, and a noncompensable rating is assigned for vitiligo affecting unexposed areas.  38 C.F.R. § 4.118.

Here, the Veteran maintains that in addition to his hands, his vitiligo also affects his feet, pubic area (front and back), and arms.  See October 2012 Transcript of Hearing.  Even when accepting the Veteran's account of these additional areas of exposure, the appropriate vitiligo rating would still be 10 percent, which is maximum rating assignable for this disability under DC 7823.  Consequently, a rating in excess of 10 percent for vitiligo is not warranted.  

B.  Left Knee

The Veteran is in receipt of a 10 percent disability rating under 38 C.F.R. § 4.71a, DCs 5010-5260 for his degenerative joint disease of the left knee with degenerative changes.  During the course of the appeal, the Veteran's left knee disability was also rated under 38 C.F.R. § 4.71a, DC 5003.  He seeks a higher initial disability rating.

Under DC 5010, arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating disabilities listed under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, then DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved (here, DCs 5260 and 5261).  38 C.F.R. § 4.71a. 

Here, the appropriate limitation of motion codes for the knee are DCs 5260 and 5261.  38 C.F.R. § 4.71a.  

Under DC 5260, a noncompensable (0 percent) rating is assigned for limitation of flexion of the leg to 60 degrees.  A 10 percent rating is warranted for limitation of flexion of the leg to 45 degrees.  A 20 percent rating is warranted for limitation of flexion of the leg to 30 degrees.  38 C.F.R. § 4.71a.  

DC 5261 provides the criteria for limitation of extension of the leg.  Under DC 5261, a noncompensable (0 percent) rating is assigned for limitation of extension of the leg to 0 degrees.  A 10 percent rating is assigned for limitation of extension of the leg to 10 degrees.  A 20 percent rating is assigned for limitation of extension of the leg to 15 degrees.  38 C.F.R. § 4.71a.

For comparison, normal range of motion in the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

It is possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for a disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his left knee disability.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5260, 5261.

Specifically, at the November 2008 VA examination, the Veteran's ranges of motion in the left knee were flexion limited to 120 degrees and extension limited to 5 degrees, with pain beginning at 5 degrees and ending at 120 degrees.

At the March 2014 VA examination, the Veteran's ranges of motion in the left knee were flexion limited to 95 degrees with objective evidence of painful motion beginning at 0 degrees and extension limited to 0 degrees with objective evidence of painful motion beginning at 0 degrees.  

The Army Community Hospital and VA treatment records document left knee pain, but do not provide evidence contrary to that obtained at the VA examinations.

As the evidence of record establishes some limitation of motion of the specific joint involved that is noncompensable (0 percent) under the appropriate DCs (DCs 5260 and 5261), the Veteran was assigned a 10 percent rating under DC 5003 for such major joint affected by limitation of motion.  38 C.F.R. § 4.71a.  The evidence of record does not document that the Veteran's left knee flexion or extension is compensable under DCs 5260 and 5261 and thus warrants a higher disability rating under either DC 5260 or 5261.  38 C.F.R. § 4.71a.  The Veteran's left knee disability also does not warrant a 20 percent rating under DC 5003 and DC 5010 as the Veteran's left knee is manifested by some limitation of motion of the left knee.  38 C.F.R. § 4.71a.  

In forming this decision, the Board has considered the Veteran's complaints of pain in the left knee.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating under DCs 5003, 5010, 5260, or 5261.  38 C.F.R. § 4.71a.  

Specifically, at the November 2008 VA examination, the Veteran experienced pain in his left knee, but did not have any additional limitation of motion on repetitive use of the left knee.  At the March 2014 VA examination, objective evidence of painful motion of the left knee was documented.  The Veteran was able to perform repetitive-use testing with three repetitions of the left knee.  The Veteran did not have any additional limitation in range of motion of the left knee following repetitive-use testing.  The VA examiner noted that the Veteran did have functional loss and/or functional impairment of the left knee.  The contributing factors were:  less movement than normal; weakened movement; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; swelling; disturbance of locomotion; and, interference with sitting, standing, and weight-bearing.  

Given that the Veteran was able to achieve the aforementioned ranges of motion of the left knee on examination despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability rating throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the left knee to warrant a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the left knee based on additional functional limitation following repetitive use or flare-ups of the joint.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's degenerative joint disease of the left knee with degenerative changes, but finds none are raised by the medical evidence.  

In this regard, the Board notes that a March 2015 rating decision granted a separate disability rating for patellar subluxation of the left knee under 38 C.F.R. § 4.71a, DC 5257.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham, 114 F.3d at (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2015).  

Additionally, the evidence does not establish that the Veteran's left knee is ankylosed to warrant a higher disability rating under 38 C.F.R. § 4.71a, DC 5256.  Throughout the appeal, the Veteran has displayed ranges of motion in the left knee, which demonstrates that his knee is not ankylosed.  38 C.F.R. § 4.71a, DC 5256.  There is no history of meniscal injury or surgical repair of meniscus in the left knee.  Thus, the criteria of DC 5258 (dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint) and DC 5259 (symptomatic removal of semilunar cartilage) are not appropriate for application.  38 C.F.R. § 4.71a.  Additionally, DCs 5262 and 5263 are inapplicable because the evidence of record does not document that the Veteran has impairment, to include malunion or nonunion, of the tibia and fibula of his legs or genu recurvatum.  These symptoms were not documented at the VA examinations or in the treatment records.  Thus, the Veteran's claim cannot be granted under these alternate codes.

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected degenerative joint disease of the left knee with degenerative changes at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

C.  Left Shoulder

The Veteran's contusion, impingement, and subluxation of the left shoulder is currently rated as noncompensable since December 1, 2005, 10 percent since November 5, 2008, and 20 percent since March 8, 2014 under 38 C.F.R. § 4.71a, DCs 5201-5202.  During the course of the appeal period, the Veteran was also rated under 38 C.F.R. § 4.71a, DC 5019 for his left shoulder disability.  He seeks higher initial disability ratings.  The Board notes that the Veteran is right-handed and thus his left arm is his minor upper extremity.  See March 2014 VA examination.

DC 5019, which pertains to bursitis, states that the disability will be rated based upon limitation of motion of the affected part, as arthritis, degenerative.  38 C.F.R. § 4.71a.

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating disabilities listed under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, then DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved (here, DCs 5201 and 5202).  38 C.F.R. § 4.71a. 

Under DC 5201, which pertains to limitation of motion of the arm, a 20 percent evaluation is warranted when range of motion of the minor upper extremity is limited to the shoulder level.  Limitation of motion of the arm midway between the side and shoulder level is rated as 20 percent for the minor shoulder.  Limitation of motion of the arm to 25 degrees from the side is rated as 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Regarding DC 5201, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision, in which they found that, "The plain language of section 4.71a confirms that a veteran is only entitled to a single disability rating under DC 5201 for each arm that suffers from limited motion at the shoulder joint.  The DC does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "'limitation of motion of' the arm."  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

DC 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the minor shoulder.  Malunion of the humerus with marked deformity is rated as 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 40 percent for the minor shoulder.  38 C.F.R. § 4.71a. 

Normal range of motion for the shoulder is 180 degrees of forward elevation and abduction, and 90 degrees of external and internal rotation.  See 38 C.F.R. § 4.71a, Plate I.



38 C.F.R. § 4.71, Plate 1 (2015).

The Board will begin by addressing the noncompensable disability rating in effect from December 1, 2005, the effective date of service connection, to November 4, 2008.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable disability rating for his left shoulder disability during this appeal period.  38 C.F.R. § 4.71a, DCs 5003, 5019, 5201, 5202.

Specifically, the Veteran was not afforded any VA examinations during this appeal period.  At his June 2005 pre-discharge military examination, prior to the effective date of service connection, the Veteran reported pain, weakness, and stiffness in his left shoulder.  He stated that he could not fully use his left shoulder.  His left shoulder displayed normal ranges of motion in all directions (flexion, abduction, external rotation, and internal rotation).  Pain, fatigue, weakness, lack of endurance, or incoordination of the left shoulder were not documented at the examination.  The general appearance of the left shoulder joint was within normal limits, and was not fixed or in an ankylosed position.  Malunion, fibrous union, or nonunion of the left humerus, scapula, or clavicle were not documented at the examination.  Dislocations of the left shoulder were not reported at the examination.  An X-ray of the left shoulder was taken, which revealed the left shoulder was within normal limits with no abnormality.  The Veteran was diagnosed with contusion and impingement of the left shoulder and subluxation left acromioclavicular (AC) joint.  

The VA and Army Community Hospital treatment records during this appeal period do not provide any evidence contrary to that obtained at the June 2005 examination.  

Thus, the Board finds that the Veteran is not entitled to a higher disability rating for his left shoulder disability from December 1, 2005, to November 4, 2008.  Here, as there was no limitation of motion of the left shoulder during this appeal period, the Veteran is not entitled to a compensable disability rating under DC 5201.  Further, the Veteran is not entitled to a compensable disability rating under DC 5202 during this appeal period as malunion and dislocations of the humerus were also not documented.  Additionally, the Veteran is not entitled to a compensable disability rating under DC 5003 because X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups was not shown by the record prior to November 5, 2008.  The X-ray taken at the June 2005 VA examination was normal, and the treatment records do not provide any contrary evidence.  38 C.F.R. § 4.71a, DCs 5003, 5019, 5201, 5202.

The Board will now address the 10 percent disability rating in effect from November 5, 2008, to March 7, 2014.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his left shoulder disability during this appeal period.  Here, there is no evidence of malunion of the humerus, recurrent dislocations of the humerus, fibrous union of the humerus, or X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations, to warrant a higher disability rating.  38 C.F.R. § 4.71a, DCs 5003, 5019, 5201, 5202.

Specifically, at the November 5, 2008, VA examination, the Veteran reported sleep difficulties when sleeping on the left side due to chronic pain and stiffness.  He reported difficulty lifting and with overhead ranges of motion.  His ranges of motion in the left shoulder were as follows:  flexion limited to 100 degrees with pain beginning at 85 degrees; abduction limited to 125 degrees with pain beginning at 95 degrees; external rotation limited to 75 degrees with pain beginning at 75 degrees; and, internal rotation limited to 85 degrees with pain beginning at 85 degrees.  The Veteran had objective evidence of painful movement, tenderness, guarding, stiffness, and weakness in his left shoulder, but did not have recurrent shoulder dislocations, malunion, or fibrous union of the humerus.  X-rays of the left shoulder were normal.

The VA and Army Community Hospital treatment records during this appeal period do not provide any evidence contrary to that obtained at the November 2008 VA examination.  

Thus, the Board finds that the Veteran is not entitled to a higher disability rating for his left shoulder disability from November 5, 2008, to March 7, 2014.  There is no evidence of malunion of the humerus, recurrent dislocations of the humerus, fibrous union of the humerus, or X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations, to warrant a disability rating in excess of 10 percent for the left shoulder disability during this appeal period.  38 C.F.R. § 4.71a, DCs 5003, 5019, 5201, 5202.

The Board will now address the 20 percent disability rating in effect since March 8, 2014.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his left shoulder disability during this appeal period.  Here, there is no evidence of limitation of motion of the left arm to 25 degrees from the side or fibrous union of the humerus, to warrant a higher percent disability rating.  38 C.F.R. § 4.71a, DCs 5003, 5019, 5201, 5202.

Specifically, at the March 8, 2014, VA examination, the Veteran reported decreased mobility and pain of his left shoulder.  His ranges of motion in the left shoulder were as follows:  flexion limited to 160 degrees with objective of painful motion beginning at 90 degrees; and, abduction limited to 160 degrees with objective evidence of painful motion at 90 degrees.

The VA and Army Community Hospital treatment records during this appeal period do not provide any evidence contrary to that obtained at the March 2014 VA examination.  

Thus, the Board finds that the Veteran is not entitled to a higher disability rating for his left shoulder disability since March 8, 2014.  There is no evidence of limitation of motion of the left arm to 25 degrees from the side or fibrous union of the humerus, to warrant a disability rating in excess of 20 percent for the left shoulder disability during this appeal period.  38 C.F.R. § 4.71a, DCs 5003, 5019, 5201, 5202.

In forming this decision, the Board has considered the Veteran's complaints of pain in the left shoulder.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating under DCs 5003, 5019, 5201, 5202.  38 C.F.R. § 4.71a.  

Specifically, at the June 2005 pre-discharge military examination, the Veteran reported a flare-up once per week, during which he could not use his left shoulder.  He used over-the-counter medication.  The Veteran's left shoulder displayed normal ranges of motion in all directions without pain, fatigue, weakness, lack of endurance, or incoordination of the left shoulder were not documented at the examination.  At the November 2008 VA examination, the Veteran reported severe flare-ups of the left shoulder every week in which he has to sit and limit his activity.  The flare-ups lasted one to two days.  The Veteran had objective evidence of painful motion, but did not have any additional limitation of motion on repetitive use of the left shoulder.  At the March 2014 VA examination, the Veteran reported flare-ups that impact the function of his left shoulder.  The flare-ups involved pain and decreased mobility.  The Veteran was able to perform repetitive-use testing with three repetitions at the March 2014 VA examination.  The Veteran did not have additional limitation in his ranges of motion of the left shoulder following repetitive-use testing.  The examiner determined that the Veteran did have functional loss and/or functional impairment of the left shoulder.  His contributing factors were:  less movement than normal; incoordination, impaired ability to execute skilled movements smoothly; and, pain on movement.

Given that the Veteran was able to achieve the aforementioned ranges of motion of the left shoulder on examinations despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability ratings throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with higher disability ratings.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the left shoulder to warrant higher disability ratings.  Accordingly, the evidence of record does not support the assignment of higher disability ratings for the left shoulder based on additional functional limitation following repetitive use or flare-ups of the joint.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's left shoulder disability, but finds none are raised by the medical evidence.  38 C.F.R. § 4.71a, DC 5203 is not applicable because the Veteran's left clavicle and left scapula were not manifested by nonunion or malunion at the VA examinations or in the treatment records.

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant further staged disability ratings.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of higher initial disability ratings for the service-connected contusion, impingement, and subluxation of the left shoulder, currently rated as noncompensable since December 1, 2005, 10 percent since November 5, 2008, and 20 percent since March 8, 2014.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.

D.  Right Bell's Palsy

The Veteran's Bell's palsy of the right facial nerve is currently rated as noncompensable since December 1, 2005, and 10 percent since February 21, 2006, under 38 C.F.R. § 4.124a, DC 8207.  He seeks higher initial disability ratings.

Under DC 8207, which pertains to paralysis of the cranial nerves, a 10 percent rating is assigned for incomplete, moderate paralysis of the cranial nerves.  A higher 20 percent rating is assigned for incomplete, severe paralysis of the cranial nerves.  38 C.F.R. § 4.71a.

The Board will begin by addressing the noncompensable disability rating in effect from December 1, 2005, to February 20, 2006.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable disability rating for his Bell's palsy of the right facial nerve during this appeal period.  Here, there is no evidence of incomplete, moderate paralysis of the right facial nerve to warrant a compensable disability rating prior to February 21, 2006.  38 C.F.R. § 4.71a, DC 8207.  

From December 1, 2005, to February 20, 2006, the Veteran was not provided a VA examination.  However, at his pre-discharge military examination in June 2005, the Veteran denied any symptoms on the right side of his face.  All of his symptoms were on the left side of his face.  The Veteran was able to perform his daily living activities.  He had not lost any time from work due to this disability.  The Veteran was diagnosed with Bell's palsy, but noted to currently have no symptoms.

During this appeal period, the Army Community Hospital treatment records document one instance of treatment for ride-sided Bell's palsy.  Specifically, on February 21, 2006, the Veteran reported a five-day history of facial weakness, drooping of the eyelid, and an inability to smile without any numbness.  The physician noted that the Veteran had a peripheral facial nerve paisy with facial asymmetry with mouth droop on the right side only.  His olfactory nerve, optic nerve, trochlear nerve, and oculomotor nerve were not impaired.  No trigeminal neuropathy was noted.  His abducens nerve was normal.  No facial nerve palsy was noted with loss of taste on the anterior 2/3 of the tongue.  His vestibulocochiear nerve was not impaired.  His gag reflux was not diminished and his vagus nerve was not impaired.  His glossopharyngeal nerve was not impaired.  His cranial and spinal accessory nerves were normal, and his hypoglossal nerve was not impaired.  

There are no other pertinent complaints documented in the Army Community Hospital and VA treatment records during this appeal period.

Thus, the Board finds that the Veteran is not entitled to a compensable disability rating for his Bell's palsy of the right facial nerve during this appeal period.  Here, there is no evidence of incomplete, moderate paralysis of the right facial nerve to warrant a compensable disability rating prior to February 21, 2006.  The aforementioned evidence, to include only one instance of treatment for right-sided Bell's palsy and an asymptomatic military examination, does not support that the Veteran's right-sided Bell's palsy was moderate during this time period to warrant a higher disability rating.  Instead, the Board finds that the Veteran's right-sided Bell's palsy was slight during this time period, which warrants the current noncompensable disability rating during this appeal period.  38 C.F.R. § 4.71a, DC 8207.  

The Board will now address the 10 percent disability rating in effect since February 21, 2006.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his Bell's palsy of the right facial nerve during this appeal period.  Here, there is no evidence of incomplete, severe paralysis of the right facial nerve to warrant a higher disability rating since February 21, 2006.  38 C.F.R. § 4.71a, DC 8207.  

Specifically, at the November 2008 VA examination, the Veteran reported chronic recurring Bell's palsy affecting the left face only.  At the examination, his motor and sensory exams were normal.  All of his cranial nerves were intact and his reflexes were normal.  The VA examiner diagnosed the Veteran with chronic recurring left Bell's palsy only.

The Veteran was afforded another VA examination in March 2014.  The Veteran reported Bell's palsy episodes at least 1-2 times a year, each lasting 3-4 days.  He does not go to the doctor during the episodes.  At the examination, his muscle strength testing and sensory examination of the right side were normal.  The examiner determined that the Veteran had an incomplete, moderate cranial nerve VII (facial) on the right side that did not impact his ability to work.  

During this appeal period, the Army Community Hospital treatment records document one instance of treatment for ride-sided Bell's palsy.  Specifically, on February 21, 2006, the Veteran reported a five-day history of facial weakness, drooping of the eyelid, and an inability to smile without any numbness.  The physician noted that the Veteran had a peripheral facial nerve paisy with facial asymmetry with mouth droop on the right side only.  His olfactory nerve, optic nerve, trochlear nerve, and oculomotor nerve were not impaired.  No trigeminal neuropathy was noted.  His abducens nerve was normal.  No facial nerve palsy was noted with loss of taste on the anterior 2/3 of the tongue.  His vestibulocochiear nerve was not impaired.  His gag reflux was not diminished and his vagus nerve was not impaired.  His glossopharyngeal nerve was not impaired.  His cranial and spinal accessory nerves were normal, and his hypoglossal nerve was not impaired.  

There are no other pertinent complaints documented in the Army Community Hospital and VA treatment records during this appeal period.

Thus, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his Bell's palsy of the right facial nerve since February 21, 2006.  Here, there is no evidence of incomplete, severe paralysis of the right facial nerve to warrant a higher disability rating since February 21, 2006.  The aforementioned evidence, to include only one instance of treatment for right-sided Bell's palsy and to include an asymptomatic November 2008 VA examination, does not support that the Veteran's right-sided Bell's palsy was severe during this time period to warrant a higher disability rating.  The March 2014 VA examiner, following a physical examination of the Veteran, also determined that the Veteran had an incomplete, moderate cranial nerve VII (facial) on the right side.  The Board finds that the Veteran's right-sided Bell's palsy was, at best, moderate during this time period, which warrants the current disability rating of 10 percent during this appeal period.  38 C.F.R. § 4.71a, DC 8207.  

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's Bell's palsy of the right facial nerve, but finds none are raised by the medical evidence.  

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant further staged disability ratings.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as drooling, eye drooping, and speech changes, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  

In sum, the preponderance of the evidence is against the assignment of higher initial disability ratings for the service-connected Bell's palsy of the right facial nerve, currently rated as noncompensable since December 1, 2005, and 10 percent since February 21, 2006.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see Gilbert, 1 Vet. App. at 53.

E.  Left Bell's Palsy

The Veteran's service-connected Bell's palsy of the left facial nerve is currently rated as noncompensable since December 1, 2005, 10 percent since September 24, 2007, and noncompensable since March 8, 2014, 38 C.F.R. § 4.124a, DC 8207.  He seeks higher initial disability ratings.

Under DC 8207, which pertains to paralysis of the cranial nerves, a 10 percent rating is assigned for incomplete, moderate paralysis of the cranial nerves.  A higher 20 percent rating is assigned for incomplete, severe paralysis of the cranial nerves.  38 C.F.R. § 4.71a.

The Board will begin by addressing the noncompensable disability rating in effect from December 1, 2005, to September 23, 2007.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable disability rating for his Bell's palsy of the left facial nerve during this appeal period.  Here, there is no evidence of incomplete, moderate paralysis of the left facial nerve to warrant a compensable disability rating prior to September 23, 2007.  38 C.F.R. 
§ 4.71a, DC 8207.  

From December 1, 2005, to September 23, 2007, the Veteran was not provided a VA examination.  However, at his pre-discharge military examination in June 2005, the Veteran reported a lack of motion in the left side of his face, which flared up once to twice annually each time lasting for three days.  During his flare-up, he experienced functional impairment, to include difficulty eating and difficulty moving the affected side of the face.  The Veteran was able to perform his daily living activities.  He had not lost any time from work due to this disability.  The examiner diagnosed the Veteran with Bell's palsy, but found that the Veteran did not have any objective current symptoms.  The Veteran had subjective symptoms of occasional Bell's palsy flare-ups.  The Army Community Hospital and VA treatment records during this appeal period do not provide any contrary evidence to that obtained at the June 2005 examination.  During this period, the Veteran was seen for treatment of his right-sided Bell's palsy, but the left side was noted to be asymptomatic.

Thus, the Board finds that the Veteran is not entitled to a compensable disability rating for his Bell's palsy of the left facial nerve during this appeal period.  Here, there is no evidence of incomplete, moderate paralysis of the left facial nerve to warrant a compensable disability rating prior to September 23, 2007.  The aforementioned evidence, to include no treatment for his left-sided Bell's palsy and an asymptomatic military examination, does not support that the Veteran's left-sided Bell's palsy was moderate during this time period to warrant a higher disability rating.  Instead, the Board finds that the Veteran's left-sided Bell's palsy was slight during this time period, which warrants the current noncompensable disability rating during this appeal period.  38 C.F.R. § 4.71a, DC 8207.  

The Board will now address the 10 percent disability rating in effect from September 24, 2007, to March 7, 2014.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his Bell's palsy of the left facial nerve during this appeal period.  Here, there is no evidence of incomplete, severe paralysis of the left facial nerve to warrant a higher disability rating from September 24, 2007, to March 7, 2014.  38 C.F.R. § 4.71a, DC 8207.  

Specifically, at the November 2008 VA examination, the Veteran reported chronic recurring Bell's palsy affecting the left face.  He stated that the symptoms occurred every fifteen months or so with the most recent flare-up in 2007.  When a flare-up occurs, his mouth/smile is week, making his drool.  His left eye droops and he has excessive tearing.  His speech can also be difficult to understand during these flare-ups.  The Veteran's motor and sensory examinations were normal except for a finding of diminished strength of the left orbicularis oculi and a lacking left nasolabial fold.  The Veteran's cranial nerves were not intact, as the Veteran had a weakness of his smile on the left side.  His reflexes were normal and his cerebellar examination was normal.  The VA examiner diagnosed the Veteran with chronic recurring Bell's palsy affecting the left face.

The only pertinent treatment record during this period was a September 2007 Army Community Hospital record that documented left facial drooping and neck pain that started a few days ago.  The Veteran's system shoulder shrug was intact.  His grip strength was intact.  His motor examination demonstrated no dysfunction.  His balance, gait, stance, and reflexes were normal.  A CT of the head and brain was completed at that time, which produced normal results.  The remaining VA and Army Community Hospital treatment records do not provide any contrary evidence to that obtained at the VA examination.  

Thus, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his Bell's palsy of the left facial nerve from September 24, 2007, to March 7, 2014.  Here, there is no evidence of incomplete, severe paralysis of the left facial nerve to warrant a higher disability rating during this appeal period.  The aforementioned evidence, to include only one pertinent treatment during a 6+ year period and normal sensory, motor, and reflexes at the VA examination, does not support that the Veteran's left-sided Bell's palsy was severe to warrant a higher disability rating.  Instead, the Board finds that the Veteran's right-sided Bell's palsy was, at best, moderate during this time period, which warrants the current disability rating of 10 percent during this appeal period.  38 C.F.R. § 4.71a, DC 8207.  

The Board will now address the noncompensable disability rating in effect since March 8, 2014.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable initial disability rating for his Bell's palsy of the left facial nerve during this appeal period.  Here, there is no evidence of incomplete, moderate paralysis of the left facial nerve to warrant a compensable disability rating since March 8, 2014.  38 C.F.R. § 4.71a, DC 8207.  

Specifically, at the March 8, 2014, VA examination, the Veteran reported Bell's palsy episodes at least 1-2 times a year, each lasting 3-4 days.  He does not go to the doctor during the episodes.  The Veteran did not specify which side of his face was affected during these episodes.  At the examination, his muscle strength testing and sensory examination of the left side were normal.  The examiner determined that the Veteran's cranial nerve VII (facial) on the left side was not affected and did not impact his ability to work.  

The Army Community Hospital and VA treatment records during this appeal period do not provide any contrary evidence to that obtained at the VA examination.

Thus, the Board finds that the Veteran is not entitled to an initial compensable disability rating for his Bell's palsy of the left facial nerve since March 8, 2014.  Here, there is no evidence of incomplete, moderate paralysis of the left facial nerve to warrant a compensable disability rating during this appeal period.  The aforementioned evidence, to include an asymptomatic VA examination, does not support that the Veteran's left-sided Bell's palsy was moderate during this time period to warrant a compensable disability rating.  Instead, the Board finds that the Veteran's left-sided Bell's palsy was slight during this time period, which warrants the current noncompensable disability rating during this appeal period.  38 C.F.R. 
§ 4.71a, DC 8207.  

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's Bell's palsy of the left facial nerve, but finds none are raised by the medical evidence.  

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant further staged disability ratings.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as drooling, eye drooping, and speech changes, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  

In sum, the preponderance of the evidence is against the assignment of higher initial disability ratings for the service-connected Bell's palsy of the left facial nerve, currently rated as noncompensable since December 1, 2005, 10 percent since September 24, 2007, and noncompensable since March 8, 2014.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.

F.  Special Considerations

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's service-connected disabilities currently on appeal fully address his symptoms, which include mainly pain, weakness, stiffness, and limitation of motion of the left shoulder and left knee, and drooling, eye drooping, and speech changes, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the service-connected disabilities on appeal with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

Specifically, the Veteran reports skin patches, pain, weakness, and stiffness in his left shoulder and left knee, limitation of motion of the left shoulder and left knee, drooling, eye drooping, and speech changes.  The vitiligo regulations address skin problems on exposed and unexposed areas, and these symptoms were specifically considered in assigning the Veteran his current disability rating.  The joint regulations address limitation of motion, and the Veteran's pain, weakness, and stiffness upon motion were considered in assigning him his current disability ratings for his left knee and left shoulder.  However, even with consideration of his pain, weakness, and stiffness, his ranges of motion of the left knee and left shoulder were not severe enough to warrant higher disability ratings.  Thus, the Veteran's symptoms of pain, stiffness, and limitation of motion were considered in the regulations.  The regulations also address the severity of paralysis of cranial nerves (moderate and severe), and the Veteran's symptoms of drooling, eye drooping, and speech changes were considered in determining the current severity of his Bell's palsy disabilities.  As such, the record before the Board does not indicate that the combined effect of the manifestations associated with the Veteran's service-connected disabilities have caused impairment that has not already been considered and addressed by the schedular rating criteria for each of the individual service-connected disabilities.  Therefore, the record evidence does not present a disability picture beyond that already contemplated by the assigned evaluations for his service-connected disabilities, and thus does not render impractical or inadequate the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At the November 2008 VA examination, the Veteran reported that he was currently employed.  During the appeal period, there has been no allegation by the Veteran or evidence of record to suggest that his service-connected disabilities have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 


ORDER

The claim of entitlement to an initial disability rating in excess of 10 percent for vitiligo is denied.

The claim of entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee with degenerative changes is denied.

The claim of entitlement to higher initial disability ratings for contusion, impingement, and subluxation of the left shoulder, currently rated as noncompensable since December 1, 2005, 10 percent since November 5, 2008, and 20 percent since March 8, 2014, is denied.

The claim of entitlement to higher initial disability ratings for Bell's palsy of the right facial nerve, currently rated as noncompensable since December 1, 2005, and 10 percent since February 21, 2006, is denied.

The claim of entitlement to higher initial disability ratings for Bell's palsy of the left facial nerve, currently rated as noncompensable since December 1, 2005, 10 percent since September 24, 2007, and noncompensable since March 8, 2014, is denied.


REMAND

Initially, regarding the status post olecranon bursitis of the right elbow claim, the RO denied this claim in the February 2006 rating decision.  In January 2007, the Veteran submitted his NOD disagreeing with the RO's decision of this claim.  In February 2013, the Board remanded this claim for the AOJ to issue a SOC on the issue.  Upon remand, the AOJ issued a March 2015 rating decision, but no SOC.  As the Veteran has submitted a NOD, a SOC addressing the issue is required.  Thus, the Board finds that the claim must be remanded for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); see Stegall, 11 Vet. App. at 271 (explaining that a remand by the Court or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").  

Second, regarding the chest/heart claim, the Veteran's treatment records document that he received an electrocardiogram (EKG) in May 2013 from the VA Medical Center (VAMC) in Montgomery, Alabama.  The results of this test are not included in the claims file.  As the claims file does not currently contain evidence of a current chest/heart disorder, the Board finds that this treatment record is relevant to the Veteran's service connection claim.  On remand, the results of the May 2013 VA EKG must be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Third, regarding the respiratory disorder claim, the Board remanded this claim in February 2013 to determine whether the Veteran had a current respiratory disorder diagnosis.  Upon remand, the Veteran was afforded a VA examination in March 2014.  The VA examiner determined that the Veteran did not have a current respiratory diagnosis.  However, during the course of the appeal, the Veteran has been treated for an upper respiratory infection (URI) and a coxsackie group A virus infections herpangina in March 2007, in response to a sore throat.  At his Board hearing, the Veteran reported symptoms associated with bronchitis both during his active military service and since his military discharge.  During service, the Veteran was seen on several occasions for URIs, pharyngitis, coughing, and sore throats from October 1981 to February 2005.  The Board notes that the Veteran served in Southwest Asia during the Persian Gulf War.  38 U.S.C.A. §§ 1113, 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2015).  As the evidence of record documents current symptoms, and as the evidence of record documents in-service complaints and Persian Gulf War service, the Board finds that a VA addendum medical opinion is required to determine the etiology of the current shortness of breath, sore throat, and coughing symptoms - particularly to determine if these symptoms are an undiagnosed illness or multi-symptom illness attributable to the Veteran's Persian Gulf War service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Finally, the Board previously remanded the toenails and right great toe initial rating claims in February 2013 for recent VA examinations to be obtained.  A VA foot examination was obtained in March 2014 and the Board finds this examination to be inadequate.  The service-connected onychosis of the left 2nd and 5th toenails and of the right 3rd and 5th toenails and the service-connected scars with status post fracture of the right great toe with open reduction internal fixation surgery are both rated, in pertinent part, under the skin codes.  See 38 C.F.R. § 4.118, DCs 7804 and 7806 (2015).  However, upon remand, VA skin examinations were not obtained for these claims.  The VA foot examination does not provide the requisite skin information for the Board to properly rate these service-connected disabilities.  Accordingly, these claims must be remanded again for the Veteran to be afforded VA skin examinations to assess the current severity of his service-connected onychosis of the left 2nd and 5th toenails and of the right 3rd and 5th toenails and his service-connected scars with status post fracture of the right great toe with open reduction internal fixation surgery.  Stegall, 11 Vet. App. at 271.  

The Veteran is hereby notified that it is his responsibility to report for these examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the Veteran's claim of entitlement to service connection for a right elbow disorder, to include status post olecranon bursitis of the right elbow.  Notify the Veteran of his appeal rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of this claim.

2.  Obtain the May 2013 VA EKG test results from the VAMC in Montgomery, Alabama.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Provide the claims file to the March 2014 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's current shortness of breath, sore throat, and coughing symptoms.  If the examiner deems it necessary, arrange for the Veteran to undergo an appropriate VA examination to determine the etiology of the Veteran's current shortness of breath, sore throat, and coughing symptoms.  The claims file must be provided to the examiner for review.  



Following a review of the claims folder, the examiner is requested to provide medical opinions addressing the following:

a) Is it at least as likely as not (50 percent probability or more) that the Veteran manifests signs and symptoms of an undiagnosed illness, primarily manifested by shortness of breath, sore throat, and coughing, due to service in Southwest Asia, to include the in-service complaints?

b) Is it at least as likely as not (50 percent probability or more) that the Veteran has a medically unexplained chronic multi-symptom illness, primarily manifested by shortness of breath, sore throat, and coughing, due to service in Southwest Asia, to include the in-service complaints?

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  Provide a VA skin examination to the Veteran in order to assist in evaluating the severity of his service-connected onychosis of the left 2nd and 5th toenails and of the right 3rd and 5th toenails.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

5.  Provide a VA skin examination to the Veteran in order to assist in evaluating the severity of his service-connected residual scars of the status post fracture of the right great toe with open reduction internal fixation surgery.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

6.  The AOJ should also undertake any other development it determines to be warranted.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


